ORDER
PER CURIAM.
Michael Scott (hereinafter, “Employee”) appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) denying him workers’ compensation benefits relating to a cervical disc herniation which was determined to not be work-related. Employee raises three issues on appeal. First, Employee claims the Commission erred in ruling Employee’s work accident was not a substantial factor in causing the herniated cervical disc because substantial and competent evidence in the record supports this conclusion. Second, Employee alleges the Commission erred in failing to award medical expenses related to the herniated cervical disc because it was a work-related injury. Finally, Employee claims the Commission erred in failing to find Employee suffered a temporary total disability as a result of the herniated cervical disc.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission’s decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The motion taken with the case is denied. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).